Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-20 are directed to non-statutory subject matter.
Claims 13-20 are directed to “a computer readable storage medium”. The applicant’s specification is silent about the definition of “a computer readable storage medium” and therefore may be broadly interpreted to include signal. As a result, the claims are directed to non-statutory subject matter. It is respectfully suggested the following amendment to claims 13-20: “a non-transitory computer readable storage medium”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al (“Acharya” US 9,239,840 B1), published on January 19, 2016 in view of Raichstein et al (“Raichstein” US 8,812,446 B2), published on August 19, 2014.
As to claim 1, Acharya teaches “identifying legacy data backups eligible for migration in a legacy backup environment” in col. 3: 0-15 (a legacy data is identified and selected by user).
Acharya teaches “receiving application specific information regarding the legacy data backups eligible for migration” in col. 3: 7-10 (user selection takes place, and all directories or sub-directories under user selection are being prepared for backup).
It appears Acharya does not explicitly teach “filtering the application specific information to indicate only legacy backup data that must be migrated representing a type of migration desired”.
However, Raichstein teaches “filtering the application specific information to indicate only legacy backup data that must be migrated representing a type of migration desired” in col. 4: 6-8 (the file level filter corresponds to filtering the application specific information to indicate only legacy backup data that must be migrated representing a type of migration desired. Noting that “the list of changed files” corresponds to specific information to indicate only legacy backup data).
Acharya and Raichstein are analogous art because they are in the same field of endeavor, legacy data migration. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to filter the application in a legacy migration system, disclosed by Acharya, including “filtering the application specific information to indicate only legacy backup data that must be migrated representing a type of migration desired”, as suggested by Raichstein in order to support block level incremental backups (see Raichstein col. 4).
Raichstein teaches “presenting the application specific information corresponding to the legacy backup data that must be migrated as a virtual filesystem mounted within an operating system such that the application specific information is seen as live local data” in col. 4: 6-15 (the list of changed files to the mount process 154 is reported; the remoted insertion of in-quest scripts to quest production server, in a virtual environment).
Raichstein teaches “and performing a backup of the virtual filesystem mounted within the operating system” in col. 3: 65-67.
As to claim 12, it is rejected for similar reason as claim 1.
As to claim 13, it is rejected for similar reason as claim 1.

As to claim 2, Raichstein teaches “mapping the application specific information regarding the legacy data backups into a common data format prior to the filtering of the application specific information to represent the type of migration desired” in figure 2, col. 4: 25-31.
As to claim 14, it is rejected for similar reason as claim 2.

As to claim 3, Acharya teaches “querying the legacy backup environment using application specific commands and application programming interfaces” in application specific commands and application programming interfaces).
As to claim 15, it is rejected for similar reason as claim 3.

As to claim 4, Raichstein teaches “querying the legacy backup environment to determine a data retention period for the legacy data backups eligible for migration” in figure 5, col. 6.
As to claim 16, it is rejected for similar reason as claim 4.

As to claim 5, Raichstein teaches “determining whether a read request was received for an individual data file on the virtual filesystem; responsive to determining that the read request was received for the individual data file on the virtual filesystem, pulling information corresponding to the individual data file from the virtual filesystem; and retrieving the individual data file from the legacy backup environment based on the information corresponding to the individual data file pulled from the virtual filesystem” in col. 3: 56-67.
As to claim 17, it is rejected for similar reason as claim 5.

As to claim 6, Acharya teaches “passing the individual data file directly from a legacy backup client to a read process of a new backup client consuming no disk storage at all” in col. 3: 40-55.
As to claim 18, it is rejected for similar reason as claim 6.

As to claim 7, Raichstein teaches “writing the individual data file to a new backup environment from the read process of the new backup client” in col. 2: 65-67.
As to claim 19, it is rejected for similar reason as claim 7.

As to claim 8, Raichstein teaches “setting a retention period for the individual data file in the new backup environment equal to a remaining retention period of the individual data file in the legacy backup environment” in figure 5, col. 6.
As to claim 20, it is rejected for similar reason as claim 8.

As to claim 9, Raichstein teaches “wherein the virtual filesystem is mounted within the operating system as read only, and wherein the operating system is similar to an operating system of legacy backup environment” in col. 4: 25-32.
As to claim 10, Acharya teaches “wherein the virtual filesystem represents one historical data backup” in col. 2: 25-35.
As to claim 11, Raichstein teaches “wherein the legacy data backups are filtered based on regulatory rules” in col. 4: 7-10 (filter based on what file is changed).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165